      Case 3:20-cv-05469-LC-EMT Document 12 Filed 10/21/20 Page 1 of 2



                                                                          Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JOHN P. MOORE,
    Plaintiff,

vs.                                              Case No.: 3:20cv5469/LAC/EMT

ERIC ESMOND, et al.,
     Defendants.
                         /

                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on

September 23, 2020 (ECF No. 9). The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No. 9)

is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.
       Case 3:20-cv-05469-LC-EMT Document 12 Filed 10/21/20 Page 2 of 2



                                                                           Page 2 of 2

       3.     The clerk of court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 21st day of October, 2020.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5469/LAC/EMT
